Citation Nr: 0608066	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-15 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a disability rating for chronic low back 
strain with degenerative disc disease in excess of zero 
percent from September 25, 1968, to January 30, 1981; in 
excess of 20 percent from January 30, 1981, to June 9, 1981; 
in excess of zero percent from June 9, 1981, to December 17, 
1985; and in excess of 60 percent effective December 17, 
1985.

2.  Entitlement to an effective date earlier than December 
17, 1985, for the assignment of a total disability rating 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO established an effective date in 
September 1968 for the grant of service connection, and 
assigned a non-compensable rating effective September 25, 
1968; a 20 percent rating effective January 30, 1981; a non-
compensable rating effective June 9, 1981; and a 60 percent 
rating effective December 17, 1985.  The RO also awarded an 
effective date of December 17, 1985, for the assignment of a 
total disability rating based on individual employability.  
The veteran perfected an appeal of the ratings assigned for 
the low back disability retroactive to September 1968, and 
the effective date assigned for the total rating.


FINDINGS OF FACT

1.  The evidence shows that from September 25, 1968, to 
January 30, 1981, the low back disability was manifested by 
pain with use, without evidence of muscle spasm.

2.  The evidence shows that from January 30, 1981, to June 9, 
1981, the low back disability was manifested by muscle spasm 
and loss of lateral spine motion, without listing of the 
whole spine to one side, positive Goldthwaite's sign, marked 
limitation of forward bending, osteo-arthritic changes, or 
abnormal mobility.

3.  The evidence shows that from June 9, 1981, to December 
17, 1985, the low back disability was manifested by pain with 
use, without evidence of muscle spasm.

4.  The 60 percent rating that has been assigned for the low 
back disability effective December 17, 1985, to the present 
is the maximum schedular rating available for the disability.

5.  The low back disability did not preclude the veteran from 
following substantially gainful employment prior to December 
17, 1985.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating from September 25, 
1968, to January 30, 1981, are met; the criteria for a rating 
in excess of 20 percent from January 30, 1981, to June 9, 
1981, are not met; the criteria for a 10 percent rating from 
June 9, 1981, to December 17, 1985, are met; and the criteria 
for a rating in excess of 60 percent effective December 17, 
1985, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 and 5295 (1968).

2.  The criteria for an effective date earlier than December 
17, 1985, for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of Chronic Low Back Strain with Degenerative Disc 
Disease

The veteran contends that higher ratings should have been 
assigned retroactive to September 1968 because his low back 
symptoms have significantly interfered with his employment 
since then.

Prior to December 1985, the low back symptoms were diagnosed 
as chronic lumbosacral strain.  The disability is, therefore, 
properly evaluated under Diagnostic Code 5295.  See 38 C.F.R. 
§ 4.71a (1968).  According to that diagnostic code, a 
10 percent rating is applicable if the disability is 
manifested by characteristic pain on motion.  For the period 
September 25, 1968, to January 30, 1981, the only medical 
evidence available consists of the report of a February 1970 
VA examination, which shows that the veteran complained of 
pain and stiffness in the back with use.  The veteran 
testified that he has experienced pain in the low back since 
his separation from service, which affected his ability to 
function.  The Board finds his statements to be credible, and 
that the criteria for a 10 percent rating were met from 
September 25, 1968, to January 30, 1981.  

In awarding an increased rating, the Board must explain why a 
higher rating is not warranted.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).  According to Diagnostic Code 
5295, a 20 percent rating applies if there is muscle spasm on 
bending, loss of lateral spine motion, unilaterally.  The 
February 1970 examination report does not show any evidence 
of muscle spasm, and the veteran has not alluded to the 
existence of any other available medical evidence during that 
time frame.  The Board finds, therefore, that there is no 
evidence to substantiate a higher rating from September 25, 
1968, to January 30, 1981.

For the time period January 30, 1981, to June 9, 1981, the RO 
assigned a 20 percent rating because the veteran presented 
medical records from Arthur R. DiMambro, M.D., showing that 
during that time he received regular treatment for muscle 
spasms in the low back.  In order to support a 40 percent 
rating, the evidence has to show severe lumbosacral strain 
characterized by listing of the whole spine to one side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1980).  The medical records indicate that Dr. DiMambro 
examined the veteran's back on multiple occasions from 
January to June 1981, but did not document any listing of the 
whole spine to one side, positive Goldthwaite's sign, or 
abnormal mobility.  Dr. DiMambro expressly found that forward 
bending was good.  Although he did refer to an X-ray showing 
a little narrowing and unilateral spondylosis at L5, in the 
absence of the remaining criteria, that finding is not 
sufficient to warrant a higher rating.  The Board finds, 
therefore, that the criteria for a disability rating in 
excess of 20 percent for January 30, 1981, to June 9, 1981, 
are not met.

The RO reduced the rating for the low back disability from 20 
to zero percent effective June 9, 1981, because the records 
from Dr. DiMambro show that the lumbosacral strain had then 
resolved.  The records reflect no complaints or clinical 
findings pertaining to the low back from June 9, 1981, to 
December 17, 1985.  The veteran testified, however, that he 
continued to experience significant low back pain that caused 
limitation of functioning, which the Board finds to be 
credible.  The Board finds, therefore, that the criteria for 
a 10 percent rating were met from June 9, 1981, to December 
17, 1985.  The criteria for a higher rating are not met 
because there is no objective evidence documenting the 
occurrence of muscle spasms in the low back during that time.

Dr. DiMambro's records show that the veteran fell off a 
ladder and experienced an exacerbation of low back pain on 
December 17, 1985.  Subsequent evidence shows that he had 
developed intervertebral disc syndrome with radiculopathy.  
Based on that evidence the RO evaluated the low back 
disability under Diagnostic Code 5293, which pertains to 
intervertebral disc syndrome, and assigned a 60 percent 
rating effective December 17, 1985.  The 60 percent rating 
that has been assigned is the maximum schedular rating 
available under Diagnostic Code 5293.  See 38 C.F.R. § 4.71a 
(1985).  The evidence does not show fracture of a vertebra or 
ankylosis to warrant consideration of any diagnostic code 
providing a higher rating.  The Board finds, therefore, that 
the criteria for a rating in excess of 60 percent are not 
met.

The RO also awarded a total disability rating based on 
individual unemployability effective December 17, 1985.  See 
38 C.F.R. § 4.16 (2005).  The veteran contends that he is 
entitled to an effective date in 1976, because that is when 
his back disability forced him to terminate his employment as 
a truck driver and become self-employed as a food service 
provider.  

The effective date of an award of increased compensation, 
including a total rating based on unemployability, shall be 
the earliest date at which it is ascertainable that the 
increase in disability occurred.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2004).  The veteran 
submitted a copy of his earnings record from the Social 
Security Administration (SSA) showing that he continued to 
have significant earnings until at least 1982, although those 
earnings were less than when he was working as a truck 
driver.  As a self-employed individual the net income 
reflected on his earnings record may not accurately reflect 
his actual earning potential, due to the accounting practices 
that apply to self-employed individuals and other factors 
affecting his profits.

The RO obtained a copy of his disability claims file from the 
SSA, which shows that when he claimed entitlement to SSA 
disability benefits he reported the onset for his back 
disability as December 17, 1985.  He was awarded disability 
benefits due to his back condition in January 1989, with an 
onset date of December 17, 1985.  In his July 1997 and May 
1999 applications for a total rating based on unemployability 
he reported that his disability first affected his full-time 
employment on December 17, 1985, and that he became too 
disabled to work on December 17, 1985.  The Board finds that 
his current assertion that he became too disabled to be 
gainfully employed in 1976 to be not credible, and that the 
evidence does not show that he became so disabled until 
December 17, 1985.  The Board finds, therefore, that the 
criteria for an effective date prior to December 17, 1985, 
for the assignment of a total rating based on individual 
unemployability are not met.

In summary, the criteria for a 10 percent rating for the low 
back disability were met from September 25, 1968, to January 
30, 1981; the criteria for a rating in excess of 20 percent 
from January 30, 1981, to June 9, 1981, are not met; the 
criteria for a 10 percent rating from June 9, 1981, to 
December 17, 1985, are met; and the criteria for a rating in 
excess of 60 percent effective December 17, 1985, are not 
met.  In addition, the criteria for an effective date prior 
to December 17, 1985, for the assignment of a total rating 
based on individual unemployability are not met.


Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
higher ratings and earlier effective dates in June and 
September 2003.  In those notices the RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  Although the notices were sent following the 
decision on appeal, the delay in issuing the notices was not 
prejudicial to the veteran because the RO re-adjudicated the 
claim, based on all the evidence of record, after the notices 
were sent.

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained his 
service medical records and the private treatment records he 
identified.  The veteran testified that any other medical 
evidence regarding his low back disability prior to December 
1985 is no longer available.  He has not indicated the 
existence of any other evidence that is relevant to his 
appeal, and the Board concludes that all relevant data has 
been obtained for determining the merits of his appeal.











(continued on next page)

ORDER

A 10 percent rating for chronic low back strain with 
degenerative disc disease is granted from September 25, 1968, 
to January 30, 1981, subject to the laws and regulations 
pertaining to the payment of monetary benefits.

The appeal to establish entitlement to a disability rating in 
excess of 20 percent for chronic low back strain with 
degenerative disc disease from January 30, 1981, to June 9, 
1981, is denied.

A 10 percent rating for chronic low back strain with 
degenerative disc disease is granted from June 9, 1981, to 
December 17, 1985, subject to the laws and regulations 
pertaining to the payment of monetary benefits.

The appeal to establish entitlement to a disability rating in 
excess of 60 percent for chronic low back strain with 
degenerative disc disease effective December 17, 1985, is 
denied.

The appeal to establish entitlement to an effective date 
prior to December 17, 1985, for assignment of the total 
rating based on individual unemployability is denied.




____________________________________________
N.W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


